This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2016).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0544

                    In re the Matter of: Angel A. Fernandez, petitioner,
                                         Respondent,

                                            vs.

                                 Cindy Marbella Anariba,
                                       Appellant.

                                 Filed January 30, 2017
                                       Remanded
                                     Stauber, Judge

                             Hennepin County District Court
                                File No. 27-FA-15-546

Angel A. Fernandez, Minneapolis, Minnesota (pro se respondent)

Brianna H. Boone, Elizabeth J. Richards, Minnesota Coalition for Battered Women,
St. Paul, Minnesota (for appellant)

Nathan J. Hartshorn, Assistant Attorney General, St. Paul, Minnesota (for amicus curiae
Minnesota Secretary of State Steve Simon)

Caroline S. Palmer, Minnesota Coalition Against Sexual Assault, St. Paul, Minnesota (for
amicus curiae)

Kristine Lizdas, Battered Women’s Justice Project, Minneapolis, Minnesota (for amicus
curiae)

Rana Alexander, Battered Women’s Legal Advocacy Project, Minneapolis, Minnesota (for
amicus curiae)

         Considered and decided by Stauber, Presiding Judge; Worke, Judge; and Bratvold,

Judge.
                         UNPUBLISHED OPINION

STAUBER, Judge

       Appellant-mother, a participant in the Safe at Home (SAH) program, challenges

the district court’s order requiring her to disclose her address to respondent-father.

Appellant argues that the district court failed to follow the requirements of Minn. Stat.

§ 5B.11 (2016). Because the parties have resolved all of their disputes and there is no

existing controversy, the issue is moot. We, therefore, remand to the district court to

dismiss the order requiring appellant to disclose her address to respondent.

                                          FACTS

       Appellant Cindy Marbella Anariba and respondent Angel A. Fernandez signed a

recognition of parentage for their child born in March 2014. Respondent filed a petition

for custody and parenting time against appellant. Appellant filed an answer and

counterpetition seeking joint legal and joint physical custody of the child and requesting

that child support be established. Appellant listed the child’s address as a confidential

address in Hennepin County and requested that she not be required to disclose it.

       The parties stipulated to custody and parenting time. The district court held an

evidentiary hearing on the child support and confidential address issues. Appellant

testified that she applied to the SAH program because respondent began stalking her after

their separation. Respondent’s testimony did not address the stalking allegations.

Respondent testified that he wanted to know the child’s address so he could make sure

the child was in a safe environment. Appellant stated that she was willing to disclose




                                              2
information about her living situation to respondent and that she would allow someone

from a state agency to verify that the child was in a safe environment.

       The district court ordered appellant to disclose the child’s residence address to

respondent. This appeal followed. Respondent did not file a brief on appeal, so this

court directed the appeal to proceed under Minn. R. Civ. App. P. 142.03. This court

granted leave to the Battered Women’s Justice Project, the Battered Women’s Legal

Advocacy Project, and the Minnesota Coalition Against Sexual Assault to file an amici

curiae brief. This court also granted leave to the Office of the Minnesota Secretary of

State to file an amicus curiae brief.

                                        DECISION

       The purpose of the SAH program is to protect “individuals attempting to escape

from actual or threatened domestic violence, sexual assault, or stalking.” Minn. Stat.

§ 5B.01 (2016). The secretary of state shall certify an eligible person as a program

participant when specified criteria are met, one of which is a statement by the applicant

that the applicant has good reason to believe that the eligible person is a stalking victim.

Minn. Stat. § 5B.03 (2016). Minn. Stat. § 5B.11 states:

                     If a program participant’s address is protected under
              section 5B.05, no person or entity shall be compelled to
              disclose the participant’s actual address during the discovery
              phase of or during a proceeding before a court or other tribunal
              unless the court or tribunal finds that:
                            (1) there is a reasonable belief that the address is
              needed to obtain information or evidence without which the
              investigation, prosecution, or litigation cannot proceed; and
                            (2) there is no other practicable way of obtaining
              the information or evidence.


                                              3
                     The court must provide the program participant with
              notice that address disclosure is sought and an opportunity to
              present evidence regarding the potential harm to the safety of
              the program participant if the address is disclosed. In
              determining whether to compel disclosure, the court must
              consider whether the potential harm to the safety of the
              participant is outweighed by the interest in disclosure. In a
              criminal proceeding, the court must order disclosure of a
              program participant’s address if protecting the address would
              violate a defendant’s constitutional right to confront a witness.

       The district court did not make the findings required under the statute before

ordering address disclosure. Instead, the district court’s order was based primarily on its

determination that the SAH program “does not allow for due process” because there was

no notice to respondent of appellant’s application to the SAH program and no

opportunity for him to contest the application.

       Minnesota courts conduct “a two-step analysis to determine whether the

government has violated an individual’s procedural due process rights.” Rew v.

Bergstrom, 845 N.W.2d 764, 785 (Minn. 2014). The first step is to “identify whether the

government has deprived the individual of a protected life, liberty, or property interest.”

Id. “If the government’s action does not deprive an individual of such an interest, then no

process is due.” Id. “[I]f the government’s action deprives an individual of a protected

interest, then the second step requires [the court] to determine whether the procedures

followed by the [government] were constitutionally sufficient.” Id. (quotation omitted).

       A parent who has established a sufficient relationship with a child has a protected

liberty interest in the relationship. Heidbreder v. Carton, 645 N.W.2d 355, 372 (Minn.

2002). “[P]arents have a fundamental liberty interest in the care, custody, and control of



                                             4
their children.” Rew, 845 N.W.2d at 786. But we need not decide whether this protected

interest extends to knowing the location of a child’s residence or whether the statutory

procedure governing disclosure is sufficient to protect such an interest for two reasons.

       First, respondent has not notified the attorney general that he is challenging the

constitutionality of a statute. See Minn. R. Civ. P. 144 (requiring party challenging the

constitutionality of a statute in an appellate proceeding to notify the attorney general).

Generally, this court will decline to consider the constitutionality of a statute when the

attorney general has not been notified. See Minn. Ins. Guar. Ass’n v. Integra Telecom,

Inc., 697 N.W2d 223, 230-31 (Minn. App. 2005) (declining to consider due-process

challenge to statute when notice not given to attorney general), review denied (Minn.

Aug. 16, 2005). On this ground alone, we decline to address the due-process issue.

       Second, the dispute is moot, and the issue no longer justiciable. The issue of

disclosure was raised in connection with respondent’s motion on custody and parenting

time. At oral argument, appellant’s counsel conceded that these issues have been

resolved and that there is no existing controversy between the parties. To the extent that

respondent raised a safety concern about appellant’s home, there is no record evidence

substantiating that concern, and appellant agreed to allow a state agency representative to

verify the safety of the child’s environment. Because there is no existing controversy, the

disclosure issue is moot. See Dean v. City of Winona, 868 N.W.2d 1, 4-5 (Minn. 2015)

(“Mootness has been described as the doctrine of standing set in a time frame: The

requisite personal interest that must exist at the commencement of the litigation

(standing) must continue throughout its existence (mootness).” (quotation omitted));


                                              5
Citizens for Rule of Law v. Senate Comm. on Rules & Admin., 770 N.W.2d 169, 175

(Minn. App. 2009) (“[T]he doctrine requires a comparison between the relief demanded

and the circumstances of the case at the time of decision in order to determine whether

there is a live controversy that can be resolved.“ (quotation omitted)), review denied

(Minn. Oct. 20, 2009).

       We, therefore, remand the case to the district court to dismiss the order requiring

appellant to disclose her address to respondent.

       Remanded.




                                             6